Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberhart (US3448590).
Regarding claim 1, Eberhart teaches a chassis for a window air conditioner, comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26).
Regarding claim 19, Eberhart teaches a window air conditioner, comprising
a chassis comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26); and
A water receiving tray provided at the indoor part and including an avoidance hole corresponding to and in communication with the air inlet hole (Figure 3: 66, which has a hole for 68, which is shown above 60. The two are in thermal communication).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A).
Regarding claim 1, Eberhart teaches a chassis for a window air conditioner, comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26).
Eberhart does not teach the claimed drainage holes.
However, Li discloses a chassis of an air conditioning unit which includes a drain hole and an overflow hole that are spaced apart from each other and penetrate the chassis in a same direction (Figure 1: drain hole 120, overflow hole 130) which allows for drainage even if drain hole 120 is clogged (“…drain tank 110 for receiving the condensed water discharged from the evaporator assembly 200 is disposed, and the drain tank 110 is connected to the drain port 120 and the overflow port 130, and the overflow port 130 has a height higher than the drain port 120. In the embodiment of the present invention, when the overflow port 130 is disposed at a position higher than the drain port 120, when the drain port 120 is clogged with particles or impurities, when the water in the drain pan rises to the position of the overflow port 130, The accumulated water can be discharged to the outside through the overflow port 130, ensuring that the condensate of the evaporator can be discharged, thereby avoiding a safety accident in which the drain pan leaks due to the blockage of the drain port 120.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a construction of drain and overflow holes in the outdoor part of Eberhart in order to allow for efficient drainage of condensate.
Regarding claim 19, Eberhart teaches a window air conditioner, comprising
a chassis comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26); and
A water receiving tray provided at the indoor part and including an avoidance hole corresponding to and in communication with the air inlet hole (Figure 3: 66, which has a hole for 68, which is shown above 60. The two are in thermal communication).
Eberhart does not teach the claimed drainage holes.
However, Li discloses a chassis of an air conditioning unit which includes a drain hole and an overflow hole that are spaced apart from each other and penetrate the chassis in a same direction (Figure 1: drain hole 120, overflow hole 130) which allows for drainage even if drain hole 120 is clogged (“…drain tank 110 for receiving the condensed water discharged from the evaporator assembly 200 is disposed, and the drain tank 110 is connected to the drain port 120 and the overflow port 130, and the overflow port 130 has a height higher than the drain port 120. In the embodiment of the present invention, when the overflow port 130 is disposed at a position higher than the drain port 120, when the drain port 120 is clogged with particles or impurities, when the water in the drain pan rises to the position of the overflow port 130, The accumulated water can be discharged to the outside through the overflow port 130, ensuring that the condensate of the evaporator can be discharged, thereby avoiding a safety accident in which the drain pan leaks due to the blockage of the drain port 120.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a construction of drain and overflow holes in the outdoor part of Eberhart in order to allow for efficient drainage of condensate.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), further in view of Zhao (CN201575564U).
Regarding claim 2, Eberhart teaches all of the limitations of claim 1, but does not teach the particular shape of the inlet hole.
Zhao teaches forming a chassis inlet hole as a long strip shape (Figure 3, 101) which increases air intake volume (paragraph at line 164).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a long strip shape for the air inlet hole of Eberhart in order to ensure adequate air intake volume.
Regarding claim 3, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 3.
Zhao teaches an annular water blocking member at an upper surface of the bottom wall and around the air inlet hole included in the indoor part (Figure 3, ridge around opening) to allow for effective positioning (Paragraph at line 164).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an annular water blocking member in order to allow for effective positioning of components onto the chassis.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), in view of Eicher (WO2018111710A1).
Regarding claim 5, Eberhart as modified teaches all of the limitations of claim 1, wherein
the overflow hole and the drain hole are arranged along the length direction of the chassis (see Li, Figure 1: 130 and 120 are arranged such that a lengthwise dimension can be defined between them); and
the drain hole is located at a side of the overflow hole away from the indoor part (see Li, Figure 1: 120 is offset from 130 and is a part of the outdoor portion, thereby is away from the indoor portion, i.e. away from the indoor part).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), further in view of Li (CN108253550A).
Regarding claim 6, Eberhart as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 6.
However, Li ‘550 discloses an avoidance groove at a lower surface of a chassis and recessed upward, the avoidance groove extending along the length direction of the chassis (Figure 1: 51, “In an optional embodiment, the window air conditioner further includes a convex structure 51, the convex structure 51 is disposed on the chassis 1, and the bottom of the electrical box 3 is provided with a groove structure adapted to the convex structure 51. 31. The electrical box body 3 is slidably disposed on the chassis 1 in such a manner that the groove structure 31 is fastened on the protruding structure 51. The use of the raised structure 51 in conjunction with the recessed structure 31 will make the process of entering or removing the electrical enclosure 3 into the enclosure 2 easier and less laborious.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an avoidance groove in Eberhart to assist in mounting components on the chassis.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), in view of Tan (CN105333527A).
Regarding claims 7-9, Eberhart teaches all of the limitations of claim 1, but does not teach the particulars of claim 7.
However, Tan discloses a reinforcement rib formed by a portion of the chassis protruding upwards (See Annotated Figure 2); wherein the outdoor part includes a mounting platform at an upper surface of a bottom wall of the outdoor part and configured to mount a compressor (Figure 1 and Annotated Figure 2); and the reinforcement rib extends in a peripheral direction of the mounting platform and is spaced apart from the mounting platform, wherein the reinforcement rib surrounds a portion of the mounting platform in the peripheral direction of the mounting platform, with a connection rib formed by another portion of the chassis protruding upward, one end of the connection rib being connected to the mounting platform and another end of the connection rib being connected to the reinforcement rib (see Annotated Figure 2).

    PNG
    media_image1.png
    396
    662
    media_image1.png
    Greyscale

Annotated Figure 2
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to mount the compressor on the outdoor part of the chassis with such a structure in Eberhart in order to provide a stable mounting base for the compressor.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), further in view of Tan (CN105333527A), further in view of Wong (US20160131370A1).
Regarding claim 10, Eberhart as modified teaches all of the limitations of claim 7, but does not teach the particulars of claims 10-13.
Wong discloses a condenser cooling structure (Figure 28) where the outdoor part includes a water storage tank spaced apart from the mounting platform (Figure 28: 54), wherein the water storage tank extends in a width direction to another end of the chassis in the width direction (Figure 28: 54, ¶73, see Figure 27 as well), wherein the water storage tank is a first water storage tank and the outdoor part further includes a second water storage tank provided at a side of the first water storage tank close to the indoor part, the second water storage tank being in communication with the first water storage tank, wherein the second water storage tank is located at an end of the first water storage tank in the width direction of the chassis (Figure 28: first tank 54 and second tank 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a condenser cooling system in Eberhart in order to efficiently utilize the condensate from the evaporator of Eberhart.
Claims 14-15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), further in view of Tesche (WO2009036532A2).
Regarding claim 14, Eberhart teaches a chassis for a window air conditioner, comprising:
An indoor part including an air inlet hole at a bottom wall of the indoor part, the air inlet hole penetrating the chassis in a thickness direction of the indoor part (Figure 3, 60); and
An outdoor part arranged relative to the indoor part along a length direction of the chassis (Figure 3, 26).
Eberhart does not teach the claimed drainage holes.
However, Li discloses a chassis of an air conditioning unit which includes a drain hole and an overflow hole that are spaced apart from each other and penetrate the chassis in a same direction (Figure 1: drain hole 120, overflow hole 130) which allows for drainage even if drain hole 120 is clogged (“…drain tank 110 for receiving the condensed water discharged from the evaporator assembly 200 is disposed, and the drain tank 110 is connected to the drain port 120 and the overflow port 130, and the overflow port 130 has a height higher than the drain port 120. In the embodiment of the present invention, when the overflow port 130 is disposed at a position higher than the drain port 120, when the drain port 120 is clogged with particles or impurities, when the water in the drain pan rises to the position of the overflow port 130, The accumulated water can be discharged to the outside through the overflow port 130, ensuring that the condensate of the evaporator can be discharged, thereby avoiding a safety accident in which the drain pan leaks due to the blockage of the drain port 120.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a construction of drain and overflow holes in the outdoor part of Eberhart in order to allow for efficient drainage of condensate.
Eberhart does not disclose the supercooling structure of claim 14.
However, Tesche discloses a supercooling tube extending from a first end of the chassis in a width direction of the chassis to a second end of the chassis in the width direction and bending back to the first end of the chassis in the width direction, a first end of the supercooling tube being configured to be connected to an outlet of the condenser, a second end of the supercooling tube being configured to be connected to an inlet of a throttle device of the window air conditioner and the supercooling tube including a bent segment close to the indoor part and being bent toward the indoor part (Figure 2: 54, 56, 58, “A sub-cooler 50 is installed within the air conditioning unit 10 as shown in Figures 2-3. The sub-cooler 50 receives heated refrigerant from the condenser heat exchanger and cools the refrigerant in the condensate water before going through the expansion device and before returning the refrigerant to the evaporator 20. The sub-cooler 50 provides multi-directional refrigerant flow within the condensate water and is held in place by a positioning feature 52 formed on the condenser shroud 32. The sub-cooler 50 includes a first tube portion 54 that allows refrigerant to flow in a first direction and a second tube portion 56 that allows refrigerant to flow in a second direction different than the first direction. A curved tube portion 58 is used to connect the first 54 and second 56 tube portions, and is used to change direction from the first direction to the second direction. The tube portions 54, 56, 58 can be formed from a single tube, or can be formed as separate tube portions that are connected to each other.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a subcooling structure in Eberhart in order to provide a more efficient air conditioning system.
Regarding claim 15, Eberhart as modified teaches all of the limitations of claim 14, wherein
The outdoor part includes a water storage tank extending in the width direction of the chassis and extending from one end of the chassis in the width direction to another end of the chassis in the width direction, and the subcooling tube is provided in the water storage tank (Figure 2 of Tesche, “The plate 66 exerts a downward force against the first 54 and second 56 tube portions. This downward force presses the first 54 and second 56 tube portions against the base pan 12. As such, the tube portions 54, 56, 58 are held within the condensate water to maximize contact area with the condensate water. This increases the effectiveness of the sub-cooler 50.”)
Regarding claim 17, Eberhart as modified teaches all of the limitations of claim 15, further comprising:
A water receiving tray provided at the indoor part and communicating with the water storage tank (Figure 3: 66).
Regarding claim 18, Eberhart as modified teaches all of the limitations of claim 17, wherein
The water receiving tray includes a drain groove corresponding to the bent segment (Figure 3: water enters 62 from the groove of 66, which therefore corresponds with the bent segment because water from 66 ultimately goes to the bent portion).
Regarding claim 20, Eberhart teaches all of the limitations of claim 19, but does not teach the particulars of claim 20.
Tesche teaches
A face frame connected to a side of the indoor part facing away from the outdoor part, an end of a bottom wall of the face frame close to the indoor part abutting against a side wall of the indoor part, and a side wall of the face frame being spaced apart from the side wall of the indoor part (Figure 1: 26 which attaches to the indoor part and faces away from the outdoor part (Figure 2), the end of 26 abuts the corresponding end of the indoor part which can be considered a side wall, and the side walls of 26 are spaced from the indoor part, see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a face frame construction in Eberhart in order provide a grille which prevents the intrusion of debris into the indoor part.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberhart (US3448590) in view of Li (CN110375384A), further in view of Eicher (US20180100674A1).
Regarding claim 21, Eberhart as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 21.
However, Eicher discloses wherein an avoidance groove is provided at a lower surface of the chassis, recessed upward, and extends along a length direction of the chassis (Figure 3: 55) and a support arm is mounted to the lower surface and received in the avoidance groove, the support arm being configured to connect the chassis to a wall (Figure 1: 27 can be considered a wall. Alternatively, 55 allows mounting to 29, see Figure 10, ¶85).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such an avoidance groove and support arm construction in Eberhart in order to allow for convenient mounting.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 06/22/2022 have been fully considered.
Applicant has argued that neither Eberhart nor Eicher disclose the new limitations of claims 1, 14, and 19. However, Eberhart nor Eicher are asserted to teach these new limitations, and therefore the argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763